Citation Nr: 0519091	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence is against a finding that 
the veteran currently has irritable bowel syndrome.

2.  The veteran's diabetes mellitus began more than one year 
after she completed her active service, and is not shown to 
be related to service or the result of a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

In a letter dated in August 2004, the veteran's 
representative argues that the RO failed to properly apply 
the VCAA.  Specifically, the representative indicated that 
the veteran provided a history of irritable bowel syndrome 
that was consistent with the available service medical 
records; she was treated for long term gastrointestinal 
problems while on active duty which was consistent with a 
diagnosis of irritable bowel syndrome; however, her records 
were not available to the examiner at the May 2003 VA 
examination; and the veteran did exhibit some symptoms during 
her period of active duty that were consistent with diabetes.  
In addition, the representative contends that the RO must 
notify the veteran of what it would take to substantiate her 
claims for irritable bowel syndrome and diabetes.  For the 
reasons set forth below, the Board finds that the RO did 
comply with the VCAA.  

The VCAA notification letter dated April 2003 indicated that 
the RO had received the veteran's claims for service 
connection for irritable bowel syndrome and diabetes 
mellitus.  The letter informed the appellant of what the 
evidence must show to establish entitlement to the benefits 
she wanted.  In May 2003, the veteran underwent a VA 
examination to ascertain the nature and etiology of her 
claimed disabilities.  The veteran was sent a rating decision 
in August 2003.  The veteran responded by submitting a notice 
of disagreement in October 2003 to that rating decision.  In 
her notice of disagreement, the veteran indicated that her 
service medical records showed a spastic colon, as she notes 
as irritable colon, which was diagnosed as functional 
gastritis and was treated for a long period of time.  The 
veteran reported that these symptoms had continued to the 
present time.  The veteran also indicated that her 
gastrointestinal complaints were symptomatic of diabetes.  A 
statement of the case was issued to the veteran in April 
2004.  The statement of the case indicated that although the 
veteran's service medical records showed stomach complaints, 
there was no indication of any treatment for bowel 
complaints.  At her recent VA examination, irritable bowel 
syndrome was not present and was diagnosed by history.  It 
was noted that the veteran did not currently have irritable 
bowel syndrome, nor did she have this condition while on 
active duty; her claim was denied.  As for the diabetes 
claim, the statement of the case indicated that the veteran 
had no elevated blood sugars or treatment for diabetes.  The 
medical evidence of record showed onset about 9 years ago, 
which was more than one year after discharge from service.  
Service connection was denied because diabetes was not shown 
while in service, did not arise within one year of discharge, 
and was not shown to be secondary to any other service 
connected condition.  

In response to the statement of the case, the veteran filed a 
VA Form 1-9, Appeal to the Board of Veterans' Appeals, dated 
in May 2004 the veteran indicated that she was appealing her 
claim for service connection for irritable bowel syndrome and 
diabetes.  She also noted that items in the letter of October 
2003 (notice of disagreement) remained in contention on the 
appeal.

The veteran's representative submitted a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
dated in June 2004 reiterating that the veteran was diagnosed 
with a spastic colon/irritable colon while in service which 
persisted to the present and that the veteran's 
gastrointestinal symptoms while in service were recognized as 
symptomatic for diabetes.

The April 2003 VCAA letter noted the VA's duty to notify the 
veteran about her claim.  She was informed that she would be 
told of what information or evidence was needed to grant the 
benefits she wanted.  She was informed that she would be told 
of what medical evidence was required and that medical 
evidence included such things as doctor's records, medical 
diagnoses, and medical opinions.

She was notified that she would be informed of what necessary 
information or evidence she must give VA, such as income 
information, or the names and addresses of doctors who 
treated her for her medical condition.  She would also be 
told what necessary information or evidence that VA would try 
to get for her.

The letter noted VA's duty to assist the veteran in obtaining 
evidence for her claims.  She was told that VA must make 
reasonable efforts to help her get the evidence necessary to 
support her claims.  Such evidence included medical records, 
employment records, or records from other Federal agencies.  
She was informed that she must give the VA enough information 
about these records so that they could request them from the 
person or agency who had them.  It was noted that it was 
still her responsibility to support her claims with 
appropriate evidence.

The veteran was informed that she would be assisted by 
providing a medical examination or getting a medical opinion 
if it was decided it was necessary to make a decision on her 
claims.

The veteran was informed of the information that was still 
needed from her such as the name of the person, agency 
(including VA Medical Centers), or company who has any 
relevant records; the address of this person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which she was treated, in the case of 
medical records.  She was informed to complete, sign, and 
return the enclosed VA Form 21-4142, "Authorization for 
Release of Information" for any non VA Medical Center 
records.  She was informed to use a separate form for each 
doctor or hospital where she was treated and to be sure to 
supply all information requested on VA Form 21-4142.  If 
treatment was by a VA Medical Center, she was informed to 
provide approximate date (Month and Year) of treatment and 
location of treatment on the enclosed VA Form 21-4138.  The 
veteran was also informed that she could get these records 
herself and send them to the VA.  She was told that VA was 
unable to legally use the VA Form 21-4142, which the veteran 
had submitted previously and was asked to complete a new one 
for Dr. Leach.  

The veteran was notified to submit medical or lay evidence of 
current disabilities of diabetes, hypertension, back 
condition, gallstones, IBS, and asthma.  She also was 
informed to submit evidence showing that her disabilities of 
diabetes, hypertension, back condition, gallstones, IBS, and 
asthma began or worsened in service.  She was told to submit 
medical evidence relating the current disability of diabetes, 
hypertension, back condition, gallstones, IBS, and asthma to 
service.



The veteran was informed that she could help VA with her 
claim by doing the following:

Tell VA about any additional information or evidence that she 
wanted VA to try to get.

She was told what had been done to help with her claims.  The 
following evidence was noted as received in support of her 
claim:

Treatment records from VAMC Detroit; and the VA requested the 
veteran's service medical records.  

The veteran was informed that she was to send the information 
describing additional evidence or the evidence itself to the 
address at the top of the letter within 30 days from the date 
of this letter.  She was told to put her full name and the VA 
file number on the evidence.  It was noted that if VA did not 
receive the information or evidence within that time, they 
would decide the claims based only on the evidence received 
and any VA examinations or medical opinions.  

It the information or evidence was received within one year 
from the date of the letter, and VA decided that she was 
entitled to VA benefits, the VA might be able to pay from the 
date they received the claim.

If the evidence was not received within one year from the 
date of the letter, and VA decided that the veteran was 
entitled to VA benefits, she could only be paid from the date 
VA received the evidence.  

To establish entitlement to service connected compensation 
benefits for diabetes, hypertension, back condition, 
gallstones, IBS, and asthma, the evidence must show three 
things:

1.  The injury in military service or a disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease.  She was informed that if 
VA did not yet have them, they would get service medical 
records and would review them to see if they showed she had 
an injury or disease in service.  VA would also get other 
military service records if they were necessary.

2.  A current physical or mental disability.  This could be 
shown by medical evidence or other evidence showing she had 
persistent or recurrent symptoms of disability.  The VA would 
try to get VA medical records or other medical treatment 
records they are told about.  The veteran was informed that 
she may also submit her own statements or statements from 
other people describing her physical or mental disability 
symptoms.  She was told that VA would review this evidence to 
see if it showed she had a current disability or symptoms of 
a disability.

3.  A relationship between your current disability and an 
injury, disease, or event in service.  This was described as 
usually shown by medical records or medical opinions.  The VA 
would request this medical evidence from medical providers 
who treated her if they are told about it.  She was informed 
that she could give VA a medical opinion regarding a 
relationship from her own doctor.

If the veteran had any questions she was given telephone 
numbers.  She was informed that she needed to refer to her VA 
file number and if she wrote she would have to put her full 
name and VA file number on the letter.  

It was also noted that VA had no record of the veteran 
appointing a service organization or representative to assist 
her with her claims.  She was told that she could contact VA 
for a listing of the recognized veterans service 
organizations and/or representatives.  

The veteran in this case was informed of the evidence needed 
to substantiate her claims by means of the April 2003 letter 
by the RO, an August 2003 rating decision, and a statement of 
the case issued in April 2004.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  The 
April 2003 notice letter was also provided prior to the 
initial RO adjudication of the veteran's claims in August 
2003.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claims.  She has been 
made aware of how VA would assist her in obtaining evidence 
and information.  In the statement of the case dated in April 
2004 the veteran was informed that although her service 
medical records showed stomach complaints, there was no 
indication of any treatment for bowel complaints.  At her VA 
examination, irritable bowel syndrome was not present and was 
diagnosed by history.  The veteran was informed that she did 
not have irritable bowel syndrome and did not have this 
syndrome while on active duty.  As for the claim for service 
connection for diabetes, the veteran was informed in the same 
statement of the case that her service medical records showed 
no elevated blood sugars or treatment for diabetes.  The 
medical evidence of record showed onset about 7 or 8 years 
ago, which was more than one year after discharge from 
service.  From this information provided, the RO informed the 
veteran of what information she needed to substantiate her 
claims and why her claims failed.  The representative noted 
in his letter that the veteran exhibited some symptoms of 
diabetes during her period of active duty, which were 
consistent with diabetes, but has not identified the date or 
nature of this medical information so that it could be 
considered.  While the veteran claims that her 
gastrointestinal complaints while in service were symptoms of 
diabetes mellitus, there is no competent medical evidence to 
that effect and the representative has not specifically 
identified any additional, relevant evidence that has not 
been requested or obtained.  In response to the April 2004 
statement of the case, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As noted, the veteran was provided a VA examination 
in May 2003.  The veteran's representative has indicated that 
the May 2003 VA examiner did not have the veteran's C-file or 
other medical records available at the time of the 
examination, which is true; however, the examiner took the 
veteran's medical history which was consistent with the 
service medical records during the course of the examination.  
Indeed, the examiner found no current disability, but 
diagnosed a history of irritable bowel syndrome.  The 
examiner found no active signs of irritable bowel syndrome 
and the veteran reported that she did not have diabetes until 
approximately 17 years after service.  She did not indicate 
that she had symptoms of diabetes while in service.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.  The Board will proceed with 
appellant review.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law also provides a presumption for service connection 
for diabetes mellitus for all veteran's who service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed in 
38 C.F.R. § 3.309(e).  In this case, the veteran did not 
serve in the Republic of Vietnam so the presumption is not 
for application in this case.



A.  Irritable bowel syndrome

Background

An examination conducted in February 1974 showed normal 
clinical evaluation of the abdomen, viscera, anus, and 
rectum.  The veteran reported "indigestion" onset 3 weeks 
ago, manifested by "gas" and bloated feeling, usually in 
the p.m.  The examiner noted no complications, no sequelae 
(NCNS).  In October 1976, the veteran was seen for complaints 
of nausea and vomiting.  The assessment was spastic colon by 
history.  The veteran was seen in April and May 1976 for a 
follow up concerning her functional gastritis.  She reported 
doing well and felt good on the medication.  In May 1977, the 
veteran was seen for complaints of stomach cramps.  It was 
noted that the veteran had a history of similar problems and 
the veteran reported that the symptoms had been present on 
and off since October 1976.  The impression was gastritis.  
In June 1977, the veteran was again seen for upper abdominal 
distress.  It was noted that the veteran's bowels were okay, 
with no recent weight loss, and no food dysphasia.  The 
veteran was seen for a follow-up in June 1977 and reported 
she was doing better.  The impression was functional upper 
gastrointestinal (UGI) syndrome.  

In July 1977, the veteran was seen for the same problem and 
requested a second opinion.  It was noted that the veteran 
was antagonistic and demanding and refused to accept the 
opinion of functional UGI syndrome.  It was noted that the 
veteran was more than welcome to seek another opinion.  In 
October 1977, the veteran was seen for complaints of nausea, 
vomiting, and diarrhea since the morning.  The veteran also 
complained of menstrual cycle with cramping.  The assessment 
was viral gastroenteritis and menstrual cramps.  

VA treatment records show that the veteran underwent a 
colonoscopy in April 2003.  Two diminutive polyps measuring 
0.4 cm in the transverse colon were found and excisional 
biopsies were taken.  The assessment was transverse colon 
polyps, biopsies: tubular adenomas.

At her May 2003 VA examination, the examiner did note that 
the veteran's C-file and medical records were not available.  
The examiner detailed the veteran's reported history.  The 
veteran reported having chronic heartburn on and off since 
1973 and had been taking medications.  She stated that her 
symptoms were more after certain foodstuffs like spicy food, 
caffeinated drinks, and dairy products.  She indicated that 
she had been following diet restrictions and avoiding certain 
foods and had been taking medications regularly for the last 
five years and having fairly good response.  She denied 
peptic ulcer disease or gastrointestinal bleeding.  She 
indicated that her appetite was fair and she had gained 
weight of about 15 pounds during the last year.  The veteran 
stated that she had been getting "a bloating abdomen and 
flatulence with abdominal cramps" and loose stools on and 
off since 1973 and currently was suffering with these 
symptoms for about 20 days in a month.  She reported having 
four to six loose watery semi-solid stools brownish and 
greenish color sometimes foul smelling.  She indicated that 
there was no blood in the stools.  The veteran stated that 
she took Imodium capsules as needed; otherwise no specific 
treatment.  It was noted that the veteran had a colonoscopy 
examination in April 2003 and was found to have two small 
benign polyps, which were excised.  It was noted that at the 
time, she was found to have small internal hemorrhoids.  
Status post laparoscopic gallbladder surgery in 1996 was 
noted with no further problems.

The examination described the veteran as obese with a height 
of 5 feet 3 inches and weighing 163 pounds.  The abdomen was 
flabby, soft, and nontender.  There was no hepatosplenomegaly 
and no engorged veins.  There were no ascites and the bowel 
sounds were normally heard.  The diagnoses included acid 
reflux disease by history and irritable bowel syndrome by 
history.

Analysis

After reviewing the evidence of record the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for irritable bowel syndrome.  Although 
the veteran was treated for gastritis and functional upper 
gastrointestinal (UGI) syndrome while in service; the veteran 
was not shown to have irritable bowel syndrome.  The April 
2003 VA colonoscopy did identify polyps, but did not indicate 
that the veteran had irritable bowel syndrome.
There is no post service medical evidence of complaints, 
treatment, or diagnosis of irritable bowel syndrome.  

Although the veteran's representative contends that the VA 
examiner at the May 2003 examination did not have the 
veteran's C-file or medical records, the Board notes that the 
examiner did take the veteran's medical history which was 
recorded in the report and obviously considered by the 
examiner, who diagnosed irritable bowel syndrome by history 
only.  At that VA examination, the veteran reported "getting 
a bloating abdomen and flatulence with abdominal cramps" and 
loose stools on and off since 1973 and currently was 
suffering with these symptoms for about 20 days in a month.  
She reported having four to six loose watery semi-solid 
stools brownish and greenish color sometimes foul smelling.  
She indicated that there was no blood in the stools.  The 
veteran stated that she took Imodium capsules as needed; 
otherwise, no specific treatment.  Irritable bowel syndrome 
was not found upon examination and the diagnosis indicated 
irritable bowel syndrome by history only.  

The above findings disclose that there is no evidence that 
the veteran currently suffers from irritable bowel syndrome 
other than by the history offered by the veteran herself.  It 
is noted that the May 2003 VA examiner's diagnoses included 
irritable bowel syndrome by history.  The only positive 
evidence is the veteran's assertions; however, she was not 
shown to be a medical doctor.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a layperson 
is not competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, her 
lay assertions of medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, are 
of extremely limited probative value towards establishing a 
link between her military service and symptoms described by 
the veteran without diagnosis of a current disability.

As the preponderance of the evidence does not show that the 
veteran currently has irritable bowel syndrome there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that she is entitled 
to service connection for irritable bowel syndrome; however, 
there is no medical evidence of record, which establishes 
that the veteran currently has irritable bowel syndrome as 
the result of service.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.



B.  Diabetes

Background

Service medical records are negative for complaints, 
treatment, or findings of diabetes or related symptoms.  A 
July 1973 examination showed normal clinical evaluation of 
the endocrine system.  Urinalysis was negative for albumin 
and sugar.  An examination in February 1974 showed normal 
clinical evaluation of the endocrine system.  Urinalysis was 
negative for albumin and sugar.  Urinalysis conducted in 
March 1976, April 1976, and October 1978 were negative for 
glucose.  Service medical records do not show evidence of 
elevated blood sugars.  

At her May 2003 VA examination, the examiner did note that 
the veteran's C-file and medical records were not available.  
The veteran reported that she was found to have diabetes 
mellitus about seven to eight years ago and had been taking 
oral anti-diabetic medications since then.  She indicated 
that she also followed a diabetic diet and never took insulin 
injections at home.  It was noted that her blood sugars 
varied from 74 mg to 270 mg per last three to four weeks.  
There was no history of diabetic ketoacidosis or any frequent 
hospitalizations for diabetic management.  She reported that 
she followed with her doctors on an average once in two 
months for diabetes.  It was noted that the veteran was 
wearing eyeglasses for the last five years and getting 
frequent eye check-ups.  The veteran denied any diabetic-
related retinopathy, cataracts, or glaucoma.  She had not 
undergone any eye surgeries.  The veteran denied any 
diabetic-related kidney problems and no renal failure.  She 
has not undergone any dialysis and has not had frequent 
urinary tract infections or hematuria.  She denied any 
history of frequent cellulites, chronic ulcers, or gangrene.  
She has had no intermittent claudication leg pains and has 
had no blood clots.  The veteran had been having tingling and 
numbness of both hands and feet on and off for the last two 
years.  The veteran was not taking any specific medications.

The examination of the extremities showed no cyanosis, no 
clubbing, no edema of the feet, or lymphadenopathy.  
Peripheral pulses were fairly well felt on both sides and 
equal.  Homan's sign was negative on both sides.  There was 
no cellulites or chronic ulcers or gangrene.  Laboratory 
tests showed glucose to be 87, creatinine .9, and hemoglobin 
A1C 7.4 percent.  The diagnosis included adult onset diabetes 
mellitus.  There was no indication that it was related to 
service.

Analysis

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for diabetes mellitus.  The evidence shows 
that the veteran did not have diabetes mellitus until 
approximately 17 years after her active service ended, and 
there is no medical evidence that indicates the veteran's 
diabetes mellitus is related to service or any disease or 
injury in service.  Although the veteran's representative 
contends that the VA examiner did not have the veteran's C-
file or medical records, this factor is not relevant as there 
was no evidence of diabetes mellitus in service and while the 
veteran's representative indicated there was evidence, no 
symptoms or treatment reports were identified.  In addition, 
the veteran herself indicated that her diabetes mellitus was 
first found about 7 to 8 years prior to the May 2003 VA 
examination, which was approximately 17 years after service.  

As the record shows no diabetes mellitus until approximately 
17 years after service and includes no competent medical 
opinion relating current diabetes mellitus to service, a 
preponderance of the evidence is against the claim.  The 
veteran's diabetes mellitus was not shown during service and 
may not be presumed to have been incurred in service.  In 
addition, presumptive service connection for diabetes 
mellitus as secondary to exposure to herbicides is not 
available because this veteran did not serve in Vietnam at 
any time from January 1962 to May 1975.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The benefit of the doubt 
doctrine is not for application, and entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


